Citation Nr: 0102746	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus based 
on VA treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1974 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO, which denied entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for diabetes mellitus.  In May 2000 the 
Board remanded this case to the RO for further development, 
which has been completed.  The case is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1. The VA did not undertake treatment for diabetes mellitus 
prior to the veteran's hospitalization by the VA from July 
1982 to September 1982.  

2. VA treatment since July 1982 did not cause the veteran's 
diabetes mellitus and did not result in an increase in 
severity of his diabetes mellitus. 


CONCLUSION OF LAW

The requirements for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A.§ 1151 for diabetes 
mellitus based on VA treatment have not been met.  38 
U.S.C.A.§§ 1151, 5107 (West 1991 & Supp. 2000); 38 
C.F.R.§ 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background  

The veteran was hospitalized by the VA from early November to 
early December 1979 for the treatment of psychiatric 
symptomatology.  On November 5, 1979, during this 
hospitalization, a urinalysis revealed trace glucose.  A 
further urinalysis conducted two days later was negative for 
glucose.  At the time of discharge from the hospital, the 
diagnosis was latent type schizophrenia.  

On August 6, 1980, the VA saw the veteran as an outpatient 
for the treatment of a rash on his abdomen and chest of many 
years duration.  He also complained of burning on urination.  
The clinical records of this treatment indicate that the 
veteran left the facility at 12:15 PM without being treated 
and returned at 12:50 PM.  It was said that the veteran 
failed to "answer" at 1:40 PM and returned at 2:11 PM and 
was examined.  At that time a urinalysis was performed which 
was reported to reveal 4+ glucose.  A second urinalysis from 
that date was reported to show 1+ glucose.  The assessments 
included tinea versicolor and urinary tract infection.  

The veteran was hospitalized briefly by the VA in early 
December 1981 for the treatment of chronic alcoholism.  
During the hospitalization the veteran underwent urinalysis 
which revealed 4+ glucose.  A blood chemistry study revealed 
glucose of 318, which was also elevated.  On the reports of 
the urinalysis and the blood chemistry studies, it was 
indicated that the veteran had absconded prior to receipt of 
these reports.  

The veteran was again hospitalized at a VA facility from late 
July to early September 1982.  At that time, the veteran was 
apparently homeless and had "no place to go".  It was said 
that he had been drinking prior to the hospitalization and 
had possibly been taking drugs.  He said that he could not 
eat or sleep.  It was noted that the veteran had been 
hospitalized two months earlier because of a suicide attempt 
and had been prescribed Lithium, which he had stopped taking.  
Routine laboratory work-up showed an elevated blood sugar and 
an examination resulted in a diagnosis of diabetes mellitus.  
The veteran was treated with rainbow coverage of Insulin and 
the veteran's blood sugar level was stabilized.  He was 
counseled about diabetes mellitus.  At the time of discharge, 
the diagnoses were borderline personality disorder and 
diabetes mellitus.  He was placed on 26 units of NPH Insulin, 
four times daily.  

During a VA hospitalization from October to November 1983 it 
was noted that the veteran had been diagnosed as a diabetic 
during his last VA hospitalization.  He claimed to have given 
up his diabetic diet over the previous few months.  It was 
said that maintaining a diabetic diet was a "stressor" for 
him.  During the hospitalization the veteran was noted to 
have probable early peripheral neuropathy.  He was again 
placed on a diabetes diet and counseled by a nutritionist.  

During VA outpatient treatment in April 1985 for psychiatric 
symptoms, the veteran was noted to be eating and sleeping 
very poorly.  

Private clinical records reflect considerable subsequent 
outpatient treatment and periods of hospitalization for 
alcoholism, substance abuse, psychiatric symptoms, and 
diabetes mellitus.  During a July 1985 hospitalization, it 
was noted that the veteran said that he was unable to eat the 
food prescribed for his diabetic diet.  On a private 
psychiatric evaluation in July 1985, it was reported that the 
veteran attempted to commit suicide when he was told that he 
had diabetes.  It was reported that the veteran had stopped 
drinking the previous April.  

VA clinical records reflect considerable outpatient treatment 
and several periods of hospitalization during the period from 
1985 to 2000 for various disorders which included diabetes 
mellitus, peripheral neuropathy, cardiovascular disease, a 
psychiatric disorder variously diagnosed, alcohol abuse, and 
substance abuse.  In the course of this treatment, the 
veteran discharged himself from the hospital on several 
occasions and was noted to have difficulties being compliant 
with his medication and diet.  He also was noted to 
frequently miss scheduled appointments.  

II. Legal Analysis  

Initially, the Board notes that since the veteran filed his 
claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 prior to October 1, 1997, negligence is not for 
consideration in this case.  In pertinent part, 38 U.S.C.A. 
§ 1151 provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death was service connected. 

The regulation implementing that statute provides, in 
pertinent part, that compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  

The Board also notes that 38 C.F.R.§ 3.358 also provides, in 
pertinent part, that in determining if additional disability 
exists, the beneficiary's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc, was authorized.  
In determining whether such additional disability resulted 
from disease or injury or an aggravation of an existing 
disease or injury suffered as the result of hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincident therewith.  38 
C.F.R.§ 3.358(b), (c)(1).  

In this case, the veteran has never been service connected 
for any disability and the VA therefore had no obligation to 
treat the veteran for diabetes, a psychiatric disability or 
any other disability.  Nonetheless, the record shows that the 
veteran has received considerable treatment for various 
disorders since his discharge from service in 1975.  During a 
VA hospitalization in November 1979 for psychiatric symptoms, 
a laboratory study indicated a trace of glucose in the 
veteran's urine.  However, a follow-up urinalysis was 
negative for sugar.  When seen by the VA as an outpatient for 
the treatment of a skin rash and complaints of pyuria the 
following August, however, a urinalysis study found 4+ 
glucose in the veteran's urine and a repeat urinalysis 
revealed 1+ glucose.  The assessments on that occasion 
included a urinary tract infection.  The clinical records of 
this treatment  represent the first evidence of the existence 
of diabetes.  

It may be true, as contended, that the veteran was not 
informed of the laboratory findings indicative of diabetes at 
the time of the August 1980 treatment.  However, it is also 
apparent from the contemporaneous treatment records that the 
VA had considerable difficulty both in communicating with the 
veteran, as well as obtaining his cooperation for any 
treatment at that time.  We note in this regard that the 
veteran could not be reached at intervals during the day of 
the August 6, 1980 treatment and that he left the treatment 
facility at least twice before any treatment whatsoever could 
be rendered.  During a subsequent VA hospitalization for the 
treatment of alcoholism in late 1981, laboratory tests again 
revealed findings suggestive of diabetes, but the veteran 
again left the hospital before the results of these studies 
became known, and before any treatment could be undertaken.  
In summary, as far as the period prior to July 1982 is 
concerned, the VA did not undertake to treat diabetes 
mellitus and had no obligation to undertake treatment for 
diabetes mellitus.  At the same time, the evidence indicates 
that the VA may have been willing to undertake treatment of 
the veteran for diabetes mellitus in 1980 or 1981, if the 
veteran made himself available for such treatment, if it was 
possible to adequately communicate with him at pertinent 
times, and if he were willing to cooperate with such 
treatment.  Inasmuch as treatment for diabetes mellitus was 
not undertaken by VA prior to July 1982, because of the 
absence of an obligation to undertake such treatment, as well 
as the fact that the veteran did not make himself available 
for such treatment, the causation or progression of the 
disease cannot be attributed to VA treatment.  

During a further VA hospitalization from July to September 
1982 for the treatment of psychiatric symptoms, laboratory 
studies and examination resulted in a diagnosis of diabetes 
mellitus and appropriate treatment was commenced.  Additional 
VA and private records indicate that subsequent treatment for 
diabetes has been hindered primarily by the veteran's 
unhealthy life style, and his inability or unwillingness to 
cooperate with the regimen of diet and medication prescribed 
for the treatment of his diabetes mellitus.  The record 
contains no evidence that the veteran's diabetes was caused 
by VA treatment and there is also no evidence that VA 
treatment in any way caused the veteran's diabetes to 
increase in severity.  

In view of the above, the Board concludes that the veteran's 
diabetes mellitus was not caused by VA treatment in July 1982 
or thereafter.  The Board also concludes that VA treatment in 
July 1982 or thereafter did not result in any increase in 
severity of the veteran's diabetes mellitus.  Thus, 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus based on VA 
treatment must be denied.  



ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus based 
on VA treatment is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

